KRUEGER, Judge.
Appellant was convicted of the offense of possessing intoxicating liquor in a , dry area for the purpose of sale. Her punishment was assessed at a fine of $300.
 The record is before us with the statement of facts incorporated in the transcript which is in violation of Sec. 2, Art. 760, C.C.P., Vernon’s Ann.C.C.P. art. 760, subd. 2. Therefore, the same cannot be considered. In the absence of a statement of facts, we cannot determine the insufficiency of the evidence nor properly appraise her bills of exception. See Beevers v. State, Tex.Cr.App., 209 S.W.2d 175, but not yet reported [in State reports].
The complaint and information seem to be sufficient to charge the offense.
. From what we have said it follows that the judgment of the trial court should be affirmed and it is. so ordered.
PER CURIAM.
The foregoing opinion Of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by .the Court.